Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered. Claims 1, 9, 14 and 16 are amended. Claims 1-20 are currently pending in the application.
Examiner's Note
As per Applicant’s originally filed disclosure (paragraph [0064]), a computer readable storage medium (claims 9-15), as used herein, is not to be construed as being transitory signals per se. Additionally (paragraph [0026]), hardware-based modules include self-contained components such as chipsets, specialized circuitry and one or more memory devices (claims 9-15).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wittich et al. (US 20150125835 A1) (Wittich) in view of Marcus et al. (US 20120009557 A1) (Marcus) and Freeman (US 20140342331 A1).
Re claims 1, 9 and 16:
	[Claim 1]  Wittich teaches or at least suggests a method for assisted-learning with a portable computing device (Figures 1B, 1C and associated text; ¶ 2: a teaching or an instructional device), the method comprising: requesting, by a processor of a computing system, that a user complete a challenge by arranging real-world objects to form an arrangement according to the challenge (¶ 55: user is prompted to initiate an assembly process for the device in front of the camera or other image capturing device); activating, by the processor, a camera of a portable computing device located in the environment with the user to capture an image of the arrangement, wherein the image is received from the portable computing device over a network (¶ 53: Laptop computer 122 includes a camera 121; ¶ 55: … the camera will capture an image of the partially assembled device or structure… .the camera may be triggered by the user or, if the camera is comprised of a video device, the image may be captured by automatically saving a particular static image after the absence of motion is detected after a predetermined time has elapsed; ¶ 110: a ; evaluating, by the processor, the arrangement using a visual recognition engine to determine whether the arrangement successfully completes the challenge; and providing, by the processor, at least one of a visual feedback and an audible feedback to the user (¶ 4: In the event that the image captured does not conform to the reference standard alternative audio and visual feedback is provided; ¶ 56:…feedback may comprise of audio signals…If the assembly is correct, the image will be shown within the confines of the standard outline superimposed on the display. If the assembly is incorrect, the part of the assembly that does not conform is highlighted by superimposing an outline of the non-conforming part on the device in a second color on the display, such as red).
Wittich further teaches of control function to activate a timer feature wherein the assembly operation is timed and scored (¶ 54) and that the image capturing step may be controlled by the user or automatically triggered by the absence of motion in a captured video frame (¶ 55). However, Wittich appears to be silent on receiving, by the processor, an input from the user that the arrangement is complete. Wittich is further silent on the challenge being a mathematical challenge. Nonetheless, the concept and advantages of the above claimed features were old and well known to one of ordinary skill in the art before the effective filing date of the invention, as evidenced by Marcus (¶ 3: provide a mathematical result in response to computer generated questions or prompts;  ¶ 35: a button 34 which initiates the generation of the block 
Wittich further appears to be silent on but Marcus teaches or at least suggests locating a group of real-world objects of a specific type from an environment containing a plurality of real-world objects of multiple different types and arranging the group of real-world objects to form an arrangement according to the mathematical challenge and determining whether i) the group of the real-world objects is a correct type of real-world object, and ii) the arrangement of the group of real- world objects successfully completes the mathematical challenge (¶ 27: a plurality of blocks 20, each containing an alphanumeric character on a surface thereof. the child answering the question as noted is required to recognize and associate each alphanumeric block with the information imprinted on the surface of the each block (amounts to locating each type of block and properly arranging the correct type of blocks to be the correct response to the question. The determination of answer correctness based on identification and location of blocks requires determining i) the group of the real-world objects is a correct type of real-world object, and ii) the arrangement of the group of real- world objects successfully completes the mathematical challenge). Hence, it would have been obvious to one of ordinary skill in the art to have incorporated the block location information and the character identification information of Marcus (correct block type and location) within the teachings of Wittich so as to predictably yield enhanced system and method for 
Wittich in view of Marcus appears to be silent on but Freeman teaches or at least suggests evaluating, by a processor, using a visual recognition engine to determine from a group of the real-world objects a type and a shape of real-world objects (¶ 8: images captured by the cameras…may be used for a variety of purposes; ¶ 10: cameras may be used to capture images of a scene for later review…or to be transmitted to a remote site in real time for review; ¶ 99: analysis module 158 can implement an object detection algorithm that analyzes the images from one or more of the cameras 119, 120, 122 and/or the representation to automatically detect and identify objects, such as medical devices, body parts, and/or anatomical features…the analysis module 158 can detect and identify objects based on features such as shape, color, size, location, and/or other features…identified objects can be labeled in the representation; ¶ 100: object detection and identification tasks carried out by the analysis module 158; ¶ 114:…object-class detection…; ¶ 117). It is apparent from the above that, images captured from the one or more cameras of Freeman may be used for a variety of purposes including determining from a group of the real-world objects a type and a shape of real-world objects as this would be no more than the predictable use of a prior art element according to established function. See KSR Int. Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, when faced with the issue of providing feedback for assembly of objects based on comparison of images of the assembly to images of a standard assembly, one would have looked to  to allow evaluating, by the processor, arrangement using a visual recognition engine to determine whether i) the group of the real-world objects is a correct type and a correct shape of real-world object, and ii) the arrangement of the group of real-world objects successfully completes the mathematical challenge; and providing, by the processor, at least one of a visual feedback and an audible feedback to the user so as to predictably yield enhanced system and method for providing recursive feedback during an assembly operation that would allow monitoring and enhancing the performance of students in real time during the assembly operation and, in turn, help pinpoint problem areas that can be addressed by additional focused training (Freeman: ¶ 5).
	[Claim 9]  The claim is directed to a computing system, comprising: a processor; a memory device coupled to the processor; and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method for assisted-learning with a portable computing device, the method comprising steps similar to those of claim 1 and is as a result rejected similarly to claim 1.
	[Claim 16]  The claim is directed to a computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor of a computing system implements a method for assisted-learning with a portable computing device, the method comprising steps similar to those of claim 1 and is as a result rejected similarly to claim 1.
Re claim 3:
	[Claim 3]  Wittich in view of Marcus and Freeman teaches of the method of claim 1, further comprising: detecting, by the processor, that the arrangement is not successfully captured by the camera of the portable computing device; providing, by the processor, feedback to the user to reposition the portable computing device to improve image capturing of the arrangement; and activating, by the processor, the camera to capture digital data representing the arrangement (Wittich: ¶ 4: In the event that the positive feedback is not generated, the user is prompted to reassemble the components until such positive feedback is generated; ¶ 79: If the user fails to, the user is given an opportunity to again assemble the device and present the device to the camera for imaging. The processor will then compare the reassembled device to the first reference standard).
Re claims 4, 11 and 18:
	[Claims 4, 11 and 18]  Wittich in view of Marcus and Freeman appears to be on wherein providing visual feedback comprises: displaying, by the processor, a congratulatory message on the portable computing device, and initiating, by the processor, a musical sequence. Nonetheless, the Examiner takes OFFICIAL NOTICE that the concept and advantages of prerecorded music and congratulatory messages were old and well known to one of ordinary skill in the art before the effective filing date .
Claims 2, 5-8, 12-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wittich in view of Marcus and Freeman, as applied to claims 1, 9 and 16 and further in view of Lee (US 20170018198 A1).
Re claims 2, 10 and 17:
	[Claims 2, 10 and 17]  Wittich in view of Marcus and Freeman appears to be on wherein the mathematical challenge requires the user to stack a predetermined number of real-world objects in the environment. Nonetheless, the concept and advantages of the above claimed feature were old and well known to one of ordinary skill in the art before the effective filing date of the invention, as evidenced by Lee (¶ 100: number of blocks correctly placed; ¶ 137: the number of blocks used in play). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, when faced with the issue of providing object assembly operation feedback, one would have incorporated within the teachings of Wittich in view of Marcus and Freeman the old and well known number of blocks determining feature as taught by Lee in order to predictably yield enhanced system and method for providing recursive feedback during assembly operation that would provide alternative or additional scoring options by determining the number of blocks correctly placed.
Re claims 5, 12 and 19:
	[Claims 5, 12 and 19]  Wittich in view of Marcus and Freeman appears to be silent on but Lee teaches of increasing, by the processor, a score of the user in a game mode, in response to determining that the user successfully completed the mathematical challenge (abstract: Tangible Geometric Games (TAG-Games), which are a play-based assessment tools; ¶ 165: assembly game is scored based on individual designs based on whether the design is completed correctly…3 points are given for a correct 2-by-2 pattern if the correct completion time is less than or equal to 7 seconds, and 2 points are given if more than 7 seconds is required for the correct completion). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, when faced with the issue of scoring assembly of objects, one would have incorporated within the teachings of Wittich in view of Marcus and Freeman the old and well known block assembly scoring method of Lee in order to predictably yield enhanced system and method for providing recursive feedback during assembly operation that would provide scoring options to positively reward users for correct assembly.
Re claims 6, 13 and 20:
	[Claims 6, 13 and 20]  Wittich in view of Marcus and Freeman appears to be on decreasing, by the processor, the score of the user, in response to determining that the user did not successfully complete the mathematical challenge. However, Lee teaches zero points are given for an incorrect completion (¶ 165). Nonetheless, in the Non-Final Rejection dated 07/13/2021, the Examiner took OFFICIAL NOTICE that the concept and advantages of negative scoring were old and well known to one of Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). Hence, it would have been an obvious matter of choice to one skilled in the art at the time before the effective filing date of the invention to have incorporated negative scoring within the teachings of Lee as an alternative to zero scoring for incorrect assembly completion. 
	In view of the foregoing, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Wittich in view of Marcus and Freeman by using well known scoring methods such as negative scoring as taught by Lee in view of admitted prior art so as to predictably yield enhanced system and method for providing recursive feedback during assembly operation that would allow providing scoring options to negatively reward users for incorrect assembly completion and, in turn, remind users to avoid silly mistakes.
Re claims 7 and 14:
	[Claims 7 and 14]  Wittich in view of Marcus and Freeman appears to be on wherein the visual recognition engine counts a number of real-world objects in the image to be compared with a number of real-world objects required in the mathematical challenge. Nonetheless, the concept and advantages of the above claimed feature were old and well known to one of ordinary skill in the art before the effective filing date of the invention, as evidenced by Lee (¶ 100: number of blocks 
Re claims 8 and 15:
	[Claims 8 and 15]  Wittich in view of Marcus and Freeman appears to be on but Lee teaches wherein the mathematical challenge requires the user to sort a predetermined number of real-world objects according to a size of each of the real-world objects (¶ 79: a memory game that involves remembering a sequence of images and then replaying them back using a SIG-Block. A sequence of images is displayed by flashing each image at a time and the user replays the image sequence by rotating the block and placing it with the correct face up sequentially; ¶ 82: Assembly, Shape Matching, and Sequence Memory; ¶ 146: shape/sequence memory; ¶ 151: SIG-Blocks for mathematics education, by representing geometric shapes/sizes with a corresponding real number and simple algebraic operations). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, when faced with the issue of scoring assembly of objects, one would have incorporated within the teachings of Wittich in view of Marcus and Freeman the old and well known shape/sequence memory features of Lee in order to predictably yield 
Response to Arguments
Claim Rejections Under 35 U.S.C. § 103
	Applicant's arguments in regard to the rejections under 35 U.S.C. § 103 have been fully considered but are moot in view of new ground(s) of rejection necessitated by Applicant’s amendment to the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715